Citation Nr: 1026011	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-11 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1957 to June 1958 with 
additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

In September 2009, the Board remanded the case for examination of 
the Veteran and a medical opinion.  The requested development has 
been accomplished and the Board now proceeds with its review of 
the appeal.


FINDING OF FACT

The Veteran's bilateral hearing loss is at least as likely as not 
related to the Veteran's active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
have been met.            38 U.S.C.A. §§ 1101, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Service Connection

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service 
connection for the claimed disorder, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  38 C.F.R § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for chronic disorders, 
such as sensorineural hearing loss, when manifested to a 
compensable degree within one year of separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for VA purposes 
when the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that 38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were no 
audiometric scores reported at separation from service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held 
that the regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any disability, 
that a current hearing disability is the result of an injury or 
disease incurred in service, the determination of which depends 
on a review of all the evidence of record including that 
pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 
3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

At the outset of this discussion, the Board notes that some of 
the Veteran's service medical and personnel records appear to be 
missing, possibly destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). 

At his December 2008 Board hearing, the Veteran stated his duties 
in the military included participating in exercises which 
included firing a row of cannons repeatedly.  The Veteran 
reported that during this exercise he saw blood on his shirt and 
realized his ears were bleeding.  He did not seek treatment at 
that time because none was available while in the field.  The 
Veteran stated he cleaned himself up and went back to work.  
Furthermore, the Veteran testified that this happened more than 
once.  

According to the Veteran's post service treatment records, a 
letter from Dr. C.A. Stryjewski, a private physician, stated the 
Veteran sought treatment in February 1959 for an acute upper 
respiratory infection.  The doctor noted that during the visit 
the only problem he noticed was partial loss of hearing.  Upon 
examination the doctor found that the Veteran had a perforated 
right ear drum.  The Board notes this assessment is the earliest 
evidence of hearing loss; within one year after separation.  The 
Veteran submitted private records from August 2003 and September 
2006 which showed he had hearing loss in both ears.

In assessing the Veteran's service connection claim for hearing 
impairment, the Board must first determine whether the Veteran 
has a current hearing disability under VA regulations.  Hearing 
disabilities are determined for VA purposes using criteria 
provided under 38 C.F.R. § 3.385.  

In November 2009, the Veteran was afforded a VA audiological 
examination.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
65
65
75
LEFT
45
65
65
65
75

Speech audiometry revealed speech recognition ability of 70 
percent in right ear and 52 percent in the left ear.  The VA 
audiologist reported that the Veteran had "moderately severe to 
severe sensorineural hearing loss, 500 to 4000 Hz in the right 
ear and moderate to severe sensorineural hearing loss, 500 to 
4000 Hz in the left ear."  Furthermore, the VA audiologist 
opined "[b]ased on [the Veteran's] reported and documented 
history, the current hearing loss is as likely as not related to 
his active duty noise exposure."

The Board acknowledges that the Veteran contends that he 
initially experienced hearing loss during service.  The Veteran 
is considered competent to report the observable manifestations 
of his claimed disability.   See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002)("ringing in the ears is capable of lay 
observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(lay testimony iterating knowledge and personal observations of 
witness are competent to prove that claimant exhibited certain 
symptoms at particular time following service).  

Furthermore, the Veteran contends that his bilateral hearing loss 
was caused by military service.  Lay persons can provide an 
account of observable symptoms, such as in this case the 
Veteran's observation that he has difficulty hearing and when he 
first noticed having problems with his hearing.  See Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  The objective medical 
evidence includes a VA medical opinions and a letter from a 
private doctor confirming hearing loss within a year after the 
Veteran left service. 

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate balance 
of positive and negative evidence in regard to a material issue.  
Here, the Board finds that the medical evidence is at least in 
relative equipoise on this issue.  Resolving such reasonable 
doubt in the Veteran's favor, the Board finds that the Veteran 
incurred disability due noise exposure during service.  38 
U.S.C.A. § 5107. 

Consequently, based on the Veteran's competent and credible 
history of hearing loss, the reported chronicity of the symptom, 
positive and negative medical evidence, and the current diagnosis 
of moderate to severe sensorineural hearing loss, the Board finds 
service connection is warranted.  In granting this claim, the 
Board has resolved all doubt in the Veteran's favor.


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


